      Case: 5:20-cv-01074-JPC Doc #: 85 Filed: 03/08/21 1 of 6. PageID #: 1111




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


A.A., et al.,                                  )       CASE NO. 5:20CV1074
                                               )
                       Plaintiffs,             )       JUDGE J. PHILIP CALABRESE
                                               )
                v.                             )       MAGISTRATE JUDGE
                                               )       KATHLEEN B. BURKE
SUMMIT EDUCATIONAL SERVICE                     )
CENTER, et al.,                                )
                                               )
                       Defendants.             )       MEMORANDUM OPINION & ORDER
                                               )


        The Portage County Department of Job and Family Services (“PCDJFS”), a non-party,

has filed twelve volumes of records under seal for an in camera review pursuant to Ohio Revised

Code § 2151.421. The records are the subject of a subpoena served by Defendant Michelle

Trickett. The undersigned has conducted an in camera review of the records submitted. For the

reasons explained below, the undersigned finds that documents related to the school abuse

investigation that began on March 6, 2019, shall be disclosed, with certain redactions, and the

remaining records shall not be disclosed because they are not relevant and/or the information

could have been discovered by other means.

                                     I. Brief Factual Background

        Plaintiff A.A., a minor, and his parents, Plaintiffs N.A. and S.A., brought this civil rights

action alleging that A.A., who is severely autistic and essentially nonverbal, was physically and

emotionally abused by his teacher and teacher’s aide, Defendants Ashlie Bell and Michelle

Trickett, respectively, at his preschool run by Defendant Summit Educational Service Center

(“SESC”) located in Brimfield Township. In their Amended Complaint, Plaintiffs allege the

following: the abuse began in September 2018; SESC school personnel reported the abuse to

                                                   1
      Case: 5:20-cv-01074-JPC Doc #: 85 Filed: 03/08/21 2 of 6. PageID #: 1112




their supervisors, Defendants Kimberly Meeker and Kristen Nowak; Meeker and Nowak, in turn,

notified Defendant Kristin Fazio, SESC Director of Student Services; despite those reports,

SESC failed to take necessary action to stop the abuse; and, on March 6, 2019, SESC school

personnel, frustrated by SESC’s failures to address the reported abuse, notified the Portage

County Children Services Agency of the abuse.

         The Portage County Children Services Agency opened an investigation on March 6 and

worked with the Brimfield Township Police Department in conducting the investigation. They

notified A.A.’s parents of the reports. On March 7, SESC relieved Bell and Trickett from their

duties. Bell and Trickett were subsequently charged in Portage County Municipal Court with

assault and child endangerment with respect to A.A. Bell was found guilty at trial of the charges

and Trickett pleaded guilty to assault for knowingly causing or attempting to cause physical

harm to A.A.

         In their Amended Complaint, Plaintiffs seek damages against all Defendants for the

physical and emotional abuse suffered by A.A. They also allege that the abuse caused A.A. to

regress behaviorally and that aspects of that regression continue to the present time.

                                       II. Present Procedural History

         On December 8, 2020, Trickett issued a subpoena to PCDJFS, requesting,

         A complete copy of all records concerning A.A. and/or his family members. This is to
         include, but is not limited to all phone calls, voicemails, audio and/or video recordings,
         photographs, interview [sic] (including notes, transcripts, and/or audio recordings),
         formal and informal reports, decisions, recommendations, findings, documentation,
         investigatory materials, evidence, and disposition(s) letters.

Doc. 62-2. 1




1
  Trickett initially issued the subpoena in error to the Portage County Children Services Agency, which appears to be
an agency within PCDJFS but which is not the custodian of records. Trickett cured this error by issuing a new
subpoena to the correct agency, PCDJFS. See Doc. 60, Doc. 62-1.
                                                             2
      Case: 5:20-cv-01074-JPC Doc #: 85 Filed: 03/08/21 3 of 6. PageID #: 1113




        PCDJFS filed a motion to quash, arguing, among other things, that, pursuant to R.C.

2151.421(H), the records are confidential and protected and, in the event the Court denied the

motion to quash, the Court must conduct an in camera inspection to determine which, if any,

records may be released. Doc. 60. Trickett filed an opposition brief, asserting that her request

falls under an exception to the Ohio law cited by PCDJFS; namely, the documents are relevant

and implicate her due process rights because she is entitled to pursue all relevant evidence which

may support her defense. She agreed that an in camera review of the documents is warranted.

Doc. 62.

        During a telephone conference with counsel held on January 13, 2021, the undersigned

instructed counsel for Trickett to communicate with counsel for Portage County to determine

what was required to resolve this issue and to submit any such proposed order to the Court. Doc.

67. Counsel communicated and thereafter filed an agreed upon proposed order, which the

undersigned issued, ordering PCDJFS to file, under seal, a complete, certified copy of A.A.’s

records on file with PCDJFS for an in camera review. Docs. 69, 71. Thereafter, PCDJFS filed

twelve volumes of documents, under seal, for the undersigned’s review. Docs. 73-84.

                                           III. Law and Analysis

        Under R.C. § 2151.421(I), written records of investigations performed by public

children’s services agencies are confidential. See, e.g., Johnson v. Johnson, 731 N.E.2d 1144,

1146 (Oh. Ct. App. 1999); Richardson v. City of Cleveland, 2013 WL 1742687, at *2 (N.D. Ohio

Apr. 23, 2013). 2 However, the confidentiality of such documents is not absolute. Id. at *3

(citing Johnson, supra, and additional cases). For instance,

2
  When Johnson and Richardson were issued, the relevant subsection was R.C. § 2151.421(H). That section is now
R.C. § 2151.421(I). It reads,

         (I)(1) Except as provided in divisions (I)(4) and (O) of this section, a report made under this section is
        confidential. The information provided in a report made pursuant to this section and the name of the person
        who made the report shall not be released for use, and shall not be used, as evidence in any civil action or
                                                           3
     Case: 5:20-cv-01074-JPC Doc #: 85 Filed: 03/08/21 4 of 6. PageID #: 1114




       [A] court may conduct an in camera inspection of child abuse records and reports and
       also has the inherent power to order disclosure of such records and reports where (1) the
       records and reports are relevant to the pending action; (2) good cause for such a request
       has been established by the person seeking disclosure; and (3) where admission of the
       records and reports outweighs the confidentiality consideration set forth in R.C. 5153.17
       and R.C. 2151.421(H)(1)….“Good cause” has been defined to mean “when it is in the
       best interests of the child or when the due process rights of other subjects of the record
       are implicated.” Similarly, the possibility of disclosure outweighing confidentiality
       considerations was directed at providing for the protection of the child or exonerating
       someone incorrectly criminally accused.

Id. (citations and internal quotation marks omitted).

       In Richardson, a minor student and her mother brought a civil rights action seeking

damages against a school security officer based on allegations in the complaint that the security

officer violently assaulted the student during class, causing significant injuries. Id. at *1. The

security officer’s answer laid out his version of events: that the student had physical assaulted

him and all injuries to the student were due to his attempts to restrain her. Id. The officer served

a subpoena upon the county child services agency directing it to produce “[t]he complete file and

any additional documents and materials related to the investigation into allegations involving

[the officer] and client # 7061028, completed on April 13, 2010.” Id. at *2.

       The court conducted an in camera review of the requested records and determined that

the officer had demonstrated good cause to warrant the disclosure of redacted internal child

services records documenting the county’s investigation of the incident at the school involving

the student and the officer. Id. at * 3. The court explained that the records were limited to the

incident that formed the basis for the complaint and the records would assist the officer’s expert

witness to evaluate and defend against the claims. The court reiterated that the internal child

       proceeding brought against the person who made the report. Nothing in this division shall preclude the use
       of reports of other incidents of known or suspected abuse or neglect in a civil action or proceeding brought
       pursuant to division (N) of this section against a person who is alleged to have violated division (A)(1) of
       this section, provided that any information in a report that would identify the child who is the subject of the
       report or the maker of the report, if the maker of the report is not the defendant or an agent or employee of
       the defendant, has been redacted. In a criminal proceeding, the report is admissible in evidence in
       accordance with the Rules of Evidence and is subject to discovery in accordance with the Rules of Criminal
       Procedure.
                                                          4
     Case: 5:20-cv-01074-JPC Doc #: 85 Filed: 03/08/21 5 of 6. PageID #: 1115




services documents at issue “relate only to the February 25, 2011 incident and involve the same

individuals who are parties to the instant case,” outweighing the confidentiality concerns set

forth in § 2151.421. Id. The court also underscored the fact that sensitive information had been

redacted, “including (1) the identity of the person(s) who reported the incident; (2) any

communications between the County and [the student’s] medical provider(s); (3) any

communications between the County and law enforcement agencies; and (4) reference to

previous history (if any) between the Richardson Family and CCDCFS.” Id. Finally, the court

found that disclosure of the remaining documents that had been provided for in camera review

was not warranted, explaining that they were either not relevant to the claims in the complaint,

already in the security officer’s possession, or available to the officer through fact discovery. Id.

       With R.C. § 2151.321(I) and Richardson in mind, the undersigned has conducted an in

camera inspection of the twelve volumes of PCDJFS records.

       In her brief in opposition to PCDJFS’s motion to quash, Trickett explains that the records

“may resolve or clarify discrepancies in the record” regarding statements she had made to the

detective investigating the case as well as statements that a witness had made to the detective

when interviewed during the investigation and when testifying at trial. Doc. 62, pp. 4-5.

Because the interviews with Trickett and the witness (as well as other witnesses) are directly

related to the incident at the heart of this case and could assist Trickett’s defense of the claims

against her, the undersigned finds that Trickett has shown good cause for the disclosure of

PCDJFS records of the Portage County Children Services Agency’s investigation of the reports

of abuse of A.A. by Defendants Bell and Trickett, conducted with law enforcement, which was

opened on March 6, 2019, and closed on April 19, 2019. Those records shall be disclosed with

the following items redacted: the names and identifying information of the person(s) who



                                                  5
        Case: 5:20-cv-01074-JPC Doc #: 85 Filed: 03/08/21 6 of 6. PageID #: 1116




reported the incident, and any reference(s) to person(s) unrelated to the incident at issue in this

case.

         The remaining documents are not to be disclosed. The undersigned finds that the

remaining documents either are not relevant to the claims set forth in the complaint or the

information could have been discovered through other means.

                                          IV. Conclusion

         For the reasons explained in this opinion, the undersigned will file on the docket under

seal, but accessible to counsel, the portions of the record the undersigned has determined shall be

disclosed with the redactions described above: Vol. 1 (redacted); Vol. 2 (redacted); Vol. 4

(unredacted); Vol. 5 (unredacted); Vol. 6 (redacted); Vol. 10 (redacted); Vol. 11 (redacted).

These records are to be treated as confidential and used for purposes of this case only. See also

Order, Doc. 71, p. 2.




         IT IS SO ORDERED.



 Dated: March 8, 2021
                                                 /s/Kathleen B. Burke
                                                 Kathleen B. Burke
                                                 United States Magistrate Judge




                                                  6
